    Case 2:19-cv-00130-LGW-BWC Document 1-1 Filed 10/22/19 Page 1 of 1




                         Cover Page Attachment


I have included one copy ofcomplaint attachments and exhibits for

each defendant. I have also included one copy ofcomplaint attachments

and exhibits for the court as well as a notice offiling notice, a copy of

the notice and cease and desist that has been filed with Glynn County for

this court along with all other pleadings for this court. I have sent an

extra copy of all documents so I May receive a copy marked filed, I have

also included a stamped and addressed envelope for the filed copy to be

mailed back to me.
